 22DECISIONS OF NATIONAL- LABOR RELATIONS BOARDKrac6 Enterprises, `Inc.andInternational Brotherhoodof ElectricalWorkers, AFL-CIO, Local No. 11.Case 21-CA=13959September 20, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, AND WALTHEROn-June 9, 1976, Administrative Law Judge HenryS. Salim issued the attached Decision in this proceed-ing..Thereafter, the General Counsel and Respon-dent filed, exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,' -andconclusions of the Administrative Law Judge asmodified herein.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(1) of the Act byinterrogating employee Doyne Lilly as to the identityof union adherents, and by promising Lilly a wageincreaseas a reward for supplying that information.The violations occurred on September 3, 1975. Onthe morning of that day, employee Pat Titus distrib-uted union authorization cards to all the techniciansin the service and repair department. By noon, 12 ofthe 13 cards had been signed and returned to Titus.In midafternoon, Lilly, a technician, was orderedto report to Maurice Kraines, chairman of the boardof Respondent. According to Kraines, the purpose oftalking to Lilly was to discuss his possible promotionto a supervisory position. Kraines asked Lilly whatwas going on down there, a reference to the serviceand repair department. Lilly responded that therewas sometalk of union activity, to which Krainesreplied that "there was more than talk; there havebeensomecards signed that I have from at least fourdifferent sources." Lilly indicated that everyone hadsigned a card. Kraines asked Lilly to give him the'Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy notto over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall Products,Inc,91NLRB 544 (1950),enfd 188 F.2d 362(CA 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsAdditionally,we are satisfied that Respondent's contentionthat the Ad-mimstrative Law Judge was biased is without merit In our opinion, there isnothing in the record to suggest that his conduct at the hearing,his resolu-tions of credibility,or the inferences he drew were based on either bias orprejudice.names of the men involved in return for Kraines'giving Lilly a name. Lilly named, employees Pat Ti-tus,Harold Albert, Bill Johnson, and Andy Winter,ofwhom all but Winter were subsequently, dis-charged.Kraines then indicated that he was approving awage increase for Lilly, and further indicated thatLilly should not be surprised if he found out that thepeople he had named did not work much longer. Ad-ditionally, Kraines stated that there would never be aunion in his company because his religion forbid it.Later that day, Albert, Titus, and Johnson were dis-charged.--The Administrative Law Judge found violations ofSection 8(a)(1) in Kraines' interrogation of Lilly as tothe identity of union adherents, and in the grant orpromise of a wage increase as a reward to Lilly forsupplying the requested information. Although theGeneral Counsel alleged in the complaint that otherportions of the September 3 conversation constitutedviolations of Section 8(a)(1), the Administrative LawJudge found that these allegations had not beenproved by a preponderance of the evidence. TheGeneral Counsel excepted to, the Administrative-LawJudge's failure to find the additional violations.Wefind merit in the General Counsel's exceptions.We find that Respondent, through Kraines, violat-ed Section 8(a)(1) by the following conduct: creatingthe impression of surveillance when Kraines indi-cated to Lilly that he had it from four differentsources that authorization cards had been signed;threatening to discharge employees when Krainestold Lilly not to be surprised if the people he hadnamed did not work very much longer; and empha-sizing the futility of selecting the Union becauseKraines' religion forbid it.Considering all the circumstances, we find that theabove-described conduct constitutes additional vio-lations of the Act. We note particularly that the em-ployees named by Lilly were discharged shortly afterhisconversationwithKraines, under conditionswhich are violative of Section 8(a)(3).We furthernote that Kraines never did discuss with Lilly hispromotion to a supervisory position. Additionally,we have found other statements by Kraines in thesame conversation to have been coercive in nature,and we are of the opinion that the conversationshould be viewed in its totality and in the context ofother violations of the Act.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 1:"1.By interfering with, restraining, and coercing226 NLRB No. 8 KRACO ENTERPRISES, INC.23employees in the exercise of rights guaranteed themin Section7 of the Act,Respondent has engaged inunfair labor practiceswithinthe meaning of Section8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Kraco Enterprises, Inc., Compton, California,- its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees as to the identity offellow employees' union activities and sympathiesand their membership in, views about, or activitieson behalf of International Brotherhood of ElectricalWorkers, AFL-CIO, Local Na 11, or any other la-bor organization.(b) Promising or granting wage raises as induce-ments to influence or interfere with the employees'choice of collective-bargaining representatives.(c)Creating the impression among its employeesthat it was engaging in surveillance of their activitieson behalf of the Union.(d)Threatening to discharge employees becausethey engaged in protected concerted activities on be-half of the Union.(e)Emphasizing the futility of selecting the Unionas the employees' collective-bargaining representa-tive.(f)Discriminating in regard to hire, tenure, andother conditions of employment by discharging em-ployees because they, engage in protected concertedactivities.(g) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer to Harold Albert, Pat Titus, and WilliamJohnson immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority- or other rights and privileges, andmake them whole for any loss of pay which they mayhave incurred by reason of Respondent's discrimina-tion against them in the manner described in the sec-tion of the Administrative Law Judge's Decision en-titled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security records, timecards,personnel records and reports, and all other recordsnecessary or useful to determine or compute theamounts of backpay due under the terms of this Or-der.(c)Post at its plant premises. in Compton, Califor-nia, copies of the attached notice marked "Appen-dix." 2 Copies of said notice on forms provided bythe Regional Director of Region 21, after, being dulysigned by Respondent's representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees as totheir own or fellow employees' union activities.WE WILL NOT promise or grant wageincreasesas inducements to influence or interfere with theemployees' choice of a collective-bargaining rep-resentative.WE WILL NOT create the impression that we areengaging in surveillance of our employees' unionactivities.WE WILL NOT threaten to discharge employeesbecause of their protected concerted activities.WE WILL NOT emphasize the futilityof select-ing the union as the collective-bargaining repre-sentative of the employees.WE WILL NOT discriminate against employeesby discharging them for engaging in protectedconcerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of,rights guaranteed them by the Act.WE WILL offer Harold Albert, Pat Titus, andWilliam Johnson immediate and full reinstate-ment to their former jobs or, if such jobs no lon-ger exist, to substantially equivalent positions, 24DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout prejudice to their seniority- or otherrights and privileges, and make them whole forany loss of earnings suffered by reason of theirdischarge.KRACo ENTERPRISES, INC.DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Administrative Law Judge: This pro-ceeding heard at Los Angeles, California, on January 15and 16, 1976,1 pursuant to a charge filed September 4, anda complaint issued October 22, presents two questions:Whether Respondent discharged -three employees becausethey engaged in union activities, and secondly, interrogat-ed them about union activities; created the impression theywere under surveillance and attempted to reward employ-ees for supplying information about who were union sym-pathizers at Respondent's plant. Upon the entire record,demeanor of the witnesses, and after due consideration ofthe briefs filed by the parties there are made the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company,a California corporation,isengaged atCompton in the distribution and servicing of automobilestereophonic equipment.It has an annual gross revenue inexcess of$50,000 which is received from customers locatedinCalifornia,each of whom,in turn,annually purchasegoods valued in excess of $50,000 directly from supplierslocated outside the State.It is found that Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.The Union,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, Local No.11, is a labor organizationwithin the meaning of Section2(5) of the Act.II.BACKGROUNDIn 1974 some of the employees who repaired and ser-viced stereophonic equipment in the plant's technicianunit, discussed the advisability of organizing a union butnothing came of it. In early August 1975, they again dis-cussed whether they should unionize. On September 2, au-thorization cards were obtained from the Union herein, theCharging Party. The next day, before work commenced at8 a.m., 12 of the 13 employees signed union authorizationcards. That same day as they were leaving the plant atquitting time, the three alleged discriminatees were notifiedby an official of the Respondent Company that they werebeing "let go" because of "a cutback in service."1Except where otherwise indicated, all dates herein refer to the year 1975.A. The TestimonyPat Titus, one of the alleged discruninatees, testified thata couple of weeks before his termination, he had discussedon various occasions with his coworkers Harold Albert,Andy Winter, and Doyne Lilly the feasibilityof organizinga union in the plant as they, were dissatisfied with theirwages. Titus contacted the Charging Party Union at noonon September 2 and arranged to obtain authorization cardsafter work from the union office. He was instructed by aunion official that it would be necessary to obtainthe sig-natures of the majority of the employees in the techniciansdepartment.The following morning he distributed 13union cards to the technicians in the service- and repairdepartment, of which 12 were signed and returned' to Titusbefore the noon lunch hour. At approximately 2:30 p.m.that afternoon, he telephoned. the union official, fromwhom he had obtained the authorization cards,advisinghim that all the repair and service technicians except onehad signed the cards.' As Titus, Albert, and Johnson, 3 ofthe 12 employees who had signed union cards that day,were leaving the plant at 4:30 p.m. on September 3, at theclose of the working day, they were notified by a companyofficial that they were being let go because of "a cutback inservice."After they were so notified, Titus returned thesigned union authorization cards to the businessagent thatevening.As Titus, Albert, and Johnson, who had signed unioncards,were leaving Respondent's plant at 4:30 p.m., onSeptember 3, the close of the working day, Harvey Rob-inson, director of engineering, notified them that they wereterminated.When Harold Albert asked himthe reason,Robinson replied that there had been a "cutback" in ordersand that the workload of Respondent Company would notrequire 13 repair and service technicians. Albert remons-trated with Robinson, reminding him that he had beendoing an "outstanding job" to which Robinson agreed and,continued Albert, he could not understand why he wasbeing let go. Moreover, Albert told Robinson he could notunderstand the reason for their terminations- for lack ofwork in view of the fact that the Company was presentlyinterviewing job applicants for technician jobs. Further-more,said Albert, he could not understand if work wasslow why the Company was building additional work-benches, one of which has been installed recently -in therepair and service technicians' department. Robinson re-plied that these new workbenches were being built'for usein the quality control department and not for the use of therepair and service technicians' unit.As Titus, Albert, and Johnson's conversation with Rob-inson was ending, Andy Winter, the only 1 of the 13 repairand service technicians who had not signed theunion cardand who was about to sign out, joined the group .3 TheyinformedWinter that they had just been terminated byRobinson.Winter then walked over to where Robinsonwas standing and in the presence of the three discharged2 The only card not returned to Titus wasone givento AndyWinter. Seeinfra.3Winter had receiveda union authorizationcard fromTitus the morningof September 3, the same day the menwere discharged,but had not re-turned it to him See fn.2, supra. KRACO ENTERPRISES, INC.employees, handed him the union card which he had re-ceived from Titus that morning. He showed Robinson hisunsigned union card and asked him: "Is this, the reason?",and as Robinson looked at the union card which Winterhad handed him, Winter said to Robinson "that is anIBEW union card." Winter then asked Robinson if thatwas the reason the three alleged discriminatees were fired,towhich Robinson replied, "I don't- know. It could havebeen." 4When Titus was asked by the representative of the Gen-eral Counsel about the new workbench that had been con-structed recently and which Robinson told Titus was to beused by the quality control employees and not in the ser-vice and repair unit, Titus testified that this workbench hadon it equipment used by service and repair technicians andnot by quality control employees whose work did not en-compass repairs and service.Moreover, continued Titus, applicants for "electronictechnicians" jobs to "troubleshoot and repair auto radios,stereos and related equipment" for which Respondent hadadvertised in the Los Angeles Times newspaper, had beengiven tests by the Respondent beginning about 2 weeksprior to the time that the three alleged discriminatees werefired. This advertisement which had been published in thenewspaper on August 25, 27, 28, and 31 and September 1,3, and 4, reads as follows:Electronic technician, troubleshoot and repair auto ra-dios, stereos and related equipment. Requires knowl-edge of basic electronics and appropriate experience.Growing company-excellent salary and working con-ditions.Apply Kraco Enterprises, Inc., 507 East Eu-clid, Compton.Titus testified that the, job description in the above-quotednewspaper advertisement describes the same ,work that heand the other two dischargees were performing as serviceand repair technicians.Furthermore, stated Titus, the tests which he saw threejob applicants being given by Respondent's chief engineerwere the same as those given him by Respondent when heoriginally applied for his repair and service technician'sjob. In addition, testified Titus, he heard Robinson, thechief engineer, give these job applicants the same instruc-tions with respect to their tests as he had been given whenhe took thesametestwhen he had applied for his job ofservice and repair technician.Harold Albert, a coworker and who was also dischargedon September 3, along with Titus and Johnson, and-whoperformed the same duties, corroborated Titus' testimony.With respect to the applicants who applied for the jobswhich were advertised in the newspaper on seven dates inlate August and the beginning of September, Albert testi-fied that he saw over five men tested by Robinson about 2weeks before he was fired, The test, explained Albert, wasthe same testwhich he was given by Respondent when heapplied for a repair and service technician's job in May1975.After Albert was discharged on September 3, he4 Albert's testimony with respect to this incident was that Robinson saidtoWinter: "I don't know, but it might very well be "25reapplied in "mid-December" for his former job and wasrehired the same month.Doyne Lilly, who has been employed for 3 years as atechnician foreman (not a supervisor within the meaning ofSec. 2(11) of the Act), related a conversation on Friday,August 29 at 4:30 p.m., "quitting time," which he had withChief Engineer Harvey Robinson, about union activitiesamong the employees in the plant. Each day, testified Lilly,he made a verbal report to Robinson regarding productionfigures and "anything else that came up during the day."During this conversation on August 29, Lilly testified thathe mentioned to Robinson "that there was talk of unionactivity going around."On Wednesday, September 3, about 2 p.m., Lilly wasordered to report to Maurice Kraines, chairman of theboard of Respondent Kraco,Enterprises. Lilly's testimonyon direct examination reads as follows:When I walked into the office Mr. Kraines askedme what was going on down there. I told him thatthere was some talk of union activity. He said, "Comeon. There is more than talk; there have been somecards signed that I .have from at least four differentsources." So I told him, "Yes, sir, everyone has signeda card, including myself." He said he -would like to getto the bottom of it in words to that effect. He said hewould give me the names of one of the men if I wouldgive him the names of the others, so I gave him thenames of Pat Titus, Harold Albert, Bill Johnson and-Andy Winter.THE WITNESS [Lilly]:, He had askedme if anyone elsewas involved. I told him they were not. He told me atthat time that he was approving a 50 cent per hour payraise which had been submitted [forme]. I don't knowhow long previously it had been submitted, and healso told me that not to be surprised if I found thatthese people didn't work very much longer.JUDGE: Now, what was that, again?THE WITNESS: He told me not to be surprised if Ifound out the people that I had named did not workthere much longer. I told him I wished that he wouldnot fire these people because good technicians werehard to find.Q.Was anything else said during the conversationthen?A. Not that I recall.Q.Was anything said concerning Mr. Kraines' reli-gion then?A. Oh, yes. He did tell me that there would neverbe a union in his company because his religion forbidit.Q.Was Andy Winter terminated?A. No. He was not.Q. Has Bill Johnson been reinstated?A. He has not.Q. Do you know of any employees that haveworked overtime since the termination of Titus, Albertand Johnson?A. Yes.Q.When did these employees begin working over-time there? 26DECISIONSOF NATIONALLABOR RELATIONS BOARDA Sometime between the first and the middle ofNovember until the present.Q. These employees are employed in the techni-cians room 7A. They are.Q. Prior to the discharge of Titus, Johnson and Al-bert, did any of these employees work overtime?A. No.Q. Approximately how many employees in thetechnician's room are currently working overtime?A. Approximately eight.Q. On the average, to your knowledge, how manyhours are each man working overtime?A. 12 or 13 hours each per week.On cross-examination, it was elicited that Robinson hadtold Lilly on either September 3 or 4 that he had recom-mended him for a pay raise. Lilly added that he was "longoverdue" for an increase in pay.Maurice H. Kraines, chairman of the board of Respon-dent Kraco Enterprises, has "overall operational duty" ofthe distribution and servicing of automotive stereophonicequipment. He testified that on September 3 the day thethree service and repair technicians, the alleged discrimina-tees, were discharged, the plant was operating with 13 suchemployees. Kraines testified that a decrease in the ordersthen on hand from their customers revealed that services ofthree employees would not be needed. On September 1,which was Labor Day, a plant holiday, the three selectedfor "layoff" on September 3, continued Kraines, were Al-bert,Titus, and Johnson who, he testified, had the leastseniority in the service and repair department. At anotherpoint in his testimony, Kraines stated that the decision tolay off three men because of economic considerations wasmade on Friday, August 29.On his direct examination, when asked the reasons forthe three technicians discharge, Kraines testified: "We an-ticipated the reduced number of returns, number one, andalsowe had the opportunity or possible sale of aroundfifteen to eighteen thousand of our sets that were not to befixed but sold in the condition as they were when they werereturned to us, which would have reduced our total num-ber of returns to a minimum amount that we decided bynumbers that 10 technicians could handle."Kraines was then asked by his attorney about a conver-sation hehad with Doyne Lilly at approximately 2 p.m. onSeptember 3, when he asked Lilly to come to the executiveoffice.Kraines testified the reason he had requested Lillyto come to the office was to discuss with him a pay increasefor which he had been recommended by a company offi-cial.Also, continued Kraines. "The purpose of course wasto review him to see if he would make a supervisor in ourcompany which meant hiring and firing...." Krainesstated that he then told Lilly "he had a 50cent raise .. Itold him he was up for review and the 50 cent raise wouldbe only forthcoming . . [he was] passed over four monthsbefore for other reasons. It was eleven months since he hadhis last [salary] review there. . . . Last raise. He was givena raiseof 50 cents [on September 3]." Kraines went on tosay that four other employees received pay increases at thesame time but that he did not interview them as he had inLilly's case and he could not remember the names of theother employees. He explained this by stating he personally"reviewed" Lilly as he was considering him to take over theposition of Hartwell (Harvey) Robinson who was shortlydue to resign as chief engineer of the plant. However, Lillywas not appointed and the position was not filled untilDecember, over 3 months later.Kraines testimony is disjointed so that it is difficult todetermine the chronology in which these various incidentsoccurred. Nevertheless, at some point in his conversationwith Lilly about 2 p.m. on September 3, Kraines' version isthat as Lilly entered his office, he greeted Lilly, saying tohim:"Hi, Doyne; how are you? What is going on?" Doynein a very low voice told me that, "I guess you know.There is union activities going on." I said, "No. Ididn't know." That led to the conversation and I toldhim that we are hit by unions four or five times a year,have been for the past 18 years and that this conversa-tion-then we went on. He went on further then andvolunteeredthe namesof the people. . . .He gave methree names. He gave me Winter, Albert and Titus.... I told him we had active union solicitation inour place all the time and was just another one of fouror five times that we have had in this past year. Wehave this all thetime,by the way.Q. Did you tell Mr Lilly at that time that there wasa layoff coming?A. He had asked me. He had said, "I hope youdon't lay these people off" or I had.said to him, "It isunfortunate that this thing happened because we aregoing to have a layoff and some of these names maybe on them but it had nothing to do with union activi-ties. . . . It was coincidental that he was telling mewhat he was telling me, because we had a layoff plan-ned for that day [September 3]... .Kraines then continued, on his direct examination, thatbetween the middle of August and on through September,hisCompany had constructed or converted four or fiveadditional workbenches for use by the quality control tech-mcians.Kraines also testified that 9 of Respondent's 10 techni-cians 5 have been working overtime 3 hours a day sinceNovember 15 and up to the time of this heanng, stating, "itwas a planned program ... the situationstill exists." Inthis regard, he acknowledged that the Company had beenadvertising in August and September in the Los AngelesTimes for technicians "to troubleshoot and repairstereosand related equipment." Kraines admitted that about thetime the three alleged discnminatees were dismissed onSeptember 3, the Company had been giving job applicantstests to determine their qualifications but he insisted thesewere for citizens band radio technicians.On cross-examination, Kraines testified they hired fiveto seven additional technicians about the same time thethree alleged discriminatees were terminated but he main-5Krames referredto the Companyemploying either 9 or 10 repair techni-cians after the termination of the 3 alleged discriminatees KRACO ENTERPRISES, INC.tamed that these new employees were quality control tech-nicians performing work different from the three menwhom the General Counsel alleges were fired because oftheir union activities.Moreover, Kraines testified, therewas a considerable increase in business during Novemberand December but, claimed Kraines, this consisted of qual-ity control work. When the General Counsel's representa-tive asked Kraines if he had looked into whether any of thethreemen who were dismissed had the requisite skills towork on citizens band radios or perform quality controlduties, he testified he did not. It is uncontradicted thatTitus, one of the men terminated, had been issued a CB(citizens band) license by the Federal CommunicationsCommission to perform repair work on CB transmitters.When Kraines was shown the advertisement which hisCompany had inserted in the Los Angeles Times in Augustand September, he admitted that no reference was made torequire applicants to have a Federal CommunicationsCommission license. It might be noted parenthetically thatno mention is made in the advertisement of quality controltechnicians.-On rebuttal, Titus testified that from approximately themiddle of June to the time of his termination on September3, the Company had an incentive plan whereby the 13 tech-nicians were granted a day off on Friday of each week ifthey attained a company established weekly quota of thenumber of units repaired. This clearly indicates that therewas no paucity of repair work at the time the three employ-ees were terminated by Respondent.B. Credibility ResolutionsThe issue of motive as to whether these employees wereterminated by Respondent for engaging in protected activi-ties or for good' cause is a pure fact question. However, theBoard and courts, in passing on it, have held that consider-ation may be given to circumstantial evidence as well as tothat which is direct.6 Therefore, whether or not Respon-dent was discriminatorily motivated must be determinedfrom the record as a whole. As to the 8(a)(1) and (3) viola-tions, the witnesses for the General Counsel and- Respon-dent are in conflict as to the salient issues in this case.Nevertheless, after observing the witnesses testify, analyz-ing the record and inferences to be drawn therefrom, thisconflict in testimony is resolved in favor of the version toldby the General Counsel's witnesses; namely, Titus, Albert,Lilly,, andGordon Lowe, production coordinator of theclassifiedadvertisingdepartment of the Los AngelesTimes. Moreover, the defenses asserted by Respondent donot follow a logical sequence and are not consistent withthe attendant circumstances in this proceeding nor with theunion animus displayed by Respondent, as hereinafter ex-plicated.Of the three employees who were discharged, only Titusand Albert testified; Johnson did not. Titus and Albert6NL R.B v C W. Radcliff and W. W Manke, co-partners d/b/a Home-doleTractorand EquipmentCompany,211 F.2d 309 (CA 9, 1954), certdenied 348 U S. 833;N L R.B. v Schell Steel Products, Inc.,340 F 2d 568(C.A. 5, 1965)See alsoN L R.B v Link-Belt Company,311 U S 584, 602(1941); FW Woolworth Company v NLRB,121 F.2d 658 (C A 2, 1941)27impressed me as being honest and forthright witnesses, notcapable of successfully practicing guile or deceit. The im-pression that they were testifying truthfully became a con-viction when their stories were found, in the main, to beboth consistent with the attendant circumstances in thisproceeding and not substantially shaken by counsel for theRespondent, who vigorously, searchingly, and thoroughlycross-examined them. Kraines' assertion that his primarypurpose in calling Lilly to, his office on September 3 was todiscuss a proposed pay raise for him is not credited. On thecontrary, it is believed and found that his purpose was toquestion Lilly as to who of the employees were union pro-ponents.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Violations of Section 8(a)(3)There is here presented then a situation in which one oftheGeneral Counsel's allegations is that these three em-ployees were discharged because of their union activities.The Respondent, on the other hand, denies this chargecontending that they were discharged for valid economicreasons; namely, lack of work. It must therefore, be de-termined whether this defense is the real reason or a pre-text.IIn this proceeding, however, the bare recital of the factsis sufficient to show the commission of the unfair laborpracticesalleged in this complaint and to negateRespondent's denial. This accounts for the detailed quot-ing above of the witnesses' testimonyin haec verbaat therisk of being unreasonably tedious. Accordingly, the vari-ous witnesses' testimony has been considered compositelyand inferences drawn which are reasonably justified bytheir cumulative, probative effect.1.DiscussionBefore considering the specific facts in this proceeding,however, it might be well to discuss briefly some applicablelegal principles.In determining whether a discharge is forunion activities or for cause, the problem is to ascertain theemployer's intent or motive.7It is the "true purpose" or "real motive" in hiring orfiring that constitutes the test. Some conduct may byits verynature contain the implications of the requiredintent; the natural foreseeable consequences of certainaction may warrant the inference.Andsee RepublicAviationCorporation v. LaborBoard,324 U.S. 793. Theexistence of discrimination may at times be inferredby theBoard, for"it is permissible to draw on experi-ence in factual inquiries." 87N L R B v. Jones & Laughlin Steel Corp,301U S. 1, 45-46 (1936);Radio Officers' Union of the Commercial Telegraphers Union, AFL [BullSteamship Corp ], v. N L R. B,347 U S 17, 42-44 (1953),N L R B. v. ErieResistor Corp, et al373 U S 221, 227 (1963)8Local 357, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America [Los Angeles-Seattle Motor Express] vN L R B,365 U.S 667, 675 (1961) 28DECISIONSOF NATIONALLABOR RELATIONS BOARDOf course, an employer has the right to discharge em-ployees for any reason or no reason, reasonable or unrea-sonable, as long as the discharge is not in reprisal for unionactivities. Since direct evidence of a purpose to violate theAct is rarely obtainable, proof of motive usually entails theweighing of conflicting inferences. The task of weighingconflicting inferences is entrusted to the trier of the facts."The possibility of drawing either of two inconsistent infer-encesfrom the evidence [does] not prevent the [trier of thefacts] from drawing one of them ...." 9For the reasons hereinafter explained; it is believed therecord in this case makes plain that with 'respect to thosethree employees found to have been discriminatorily dis-charged, there is considerably more than a coincidentalconnection between their union activities and their termi-nations.10 Indeed, the "principal events [are] really no coin-cidence at all, but rather part of a deliberate effort by the[Respondent] to scotch the lawful measures of the employ-ees before they had progressed too far toward fruition." 11Under these circumstances "a very convincing case of dis-charge for cause would have to be made to make unreason-able a conclusion that [the] discharge[s] [were] because ofunion [activity]." 12 As was stated by the Court of Appealsfor the Fifth Circuit "whatever may be thought of the casemade, if the occurrences are viewed and apprehendedpiecemeal, viewed and apprehended as a whole, the recordfully supports the . . . findings: that an anti-union coupwas planned . . . to eradicate the union and unionismfrom the plant." 13Contrary to Kraines' equivocal and contradictory testi-mony denying he knew about union activity at the time ofthe discharges, the evidence plainly reveals that Respon-dent knew a campaign to organize its employees was inprogress at the time it discharged its three employees. Cor-roborative of this finding is the fact that Respondent,through Kraines interrogating Lilly, elicited informationthat Titus, Albert, and Johnson were union proponents.Moreover, the reasons offered by Kraines as to these threeemployees' discharges were not only implausible but alsostrain one's credulity. Furthermore, there is evidence thatKraines granted' Lilly a wage increase under circumstanceswhich reveal it was a violation of the Act as detailedsupra.All of these indicia establish Kraines' predischarge knowl-edge of its employees' union interest and activities and itsillegalmotivation for their summary discharges as evi-denced by the timing of their precipitous discharges in rela-tion to their union activities without any advance notice.9N.L.R.B v Nevada Consolidated Copper Corporation,316 U S. 105, 106(1942). See alsoN L R B v. L. Ronney &Sons FurnitureManufacturing Co,206 F 2d 730, 737 (1953),where theCourt of Appeals for the Ninth Circuitstated "It is well settledthat an employerviolates Section8(a)(3), by dis-charging.an inefficient employee ifthe employer's reason for so doingis not the employee's inefficiency but his union affiliationor activity." CfNLR.B. v. C. & J Camp, Inc, d/b/a Kibler-Camp Phosphate Enterprise,216 F 2d 113, 115 (C.A 5, 1954), wherethe courtheld that ajustifiablecause fordischarge cannot shielddiscriminationin employmentshown tohave been unlawfully motivated10N.L.R B.v CondensorCorporation of America,128 F 2d 67, 75 (C A 3,1942)11N.L R B v Jamestown Sterling Corp,211 F 2d 725, 726 (C.A. 2, 1954)12Dannen Grain andMilling Company v. N L R B,130 F.2d 321, 328(C.A. 8, 1942).13Shell Oil Company v. N L R B,196 F 2d 637, 639 (1952)-2.ConclusionsWhether the motivation for these three employees' dis-charges was discriminatory or not is a subjectivematter,which, if found, must be found from objectivecircum-stances established by the record after duly considering allcountervailing testimony.One of the objective circum-stances in this case is the employees' union interests andactivities, of which Respondent knew, as found above.,It isclear from the credited testimony that Kraines learnedfrom Lilly prior to their terminations about their unionactivities.When Kraines was asked on his direct examination thereasons for the termination of the three employees, his an-swers were not only evasive but also difficult to compre-hend. Moreover, cogent evidence contradicting the validityof Kraines' lack-of-work defense for these three men beingdischarged, is the fact that although Albert, one of the dis-criminatees,was rehired in "mid-December,"at a timewhen the plant was working overtime, it was he who cameto the plant and applied for a job on his own initiative, andRespondent did not contact Albert or the other two dis-criminatees to offer them their old jobs after the 'plant'sproduction increased. This not only indicates bad faith buttends to confirm the finding made herein that their sever-ance on September 3 was motivated by proscribed consid-erations.Belying the veracity of Respondent's lack-of-work de-fense for terminating these employees on September 3 isthe fact that it was constructing additional workbenchesfor use by technicians and simultaneously advertising in anewspaper in August and September for "Electronic tech-mcians [to] troubleshoot and repair auto radios, stereos &equipment." And this need for additional employees wasbeing advertised by Respondent at a time when Titus, whowas terminated on September 3, had an F.C.C. Class I andII license to repair CB equipment. Kraines testimony thathe was unaware of Titus' qualifications is not credited. SeeOwens-Corning Fiberglass Corporation,146 NLRB 1492,1497 (1964).Against this simple fact pattern, Respondent's efforts toexonerate itself from a finding of unfair labor practices byclaiming the three terminations were due to lack of work issingularly unimpressive. After evaluating all these factorsand considering all countervailing evidence,it isfound thatthe evidence, realistically viewed, establishes that the threeemployees were discriminatorily discharged for their pro-tected union activities and that the grounds, advanced werepretextual.Moreover, it is found that they were terminatedin order to discourage union activities at the plant. Proba-tive of this finding is Respondent's resentmentas indepen-dently evidenced by its violations of Section 8(a)(1) whichare discussed below, all of which were designed to abort,discourage, and eliminate union activity in the plant in vio-lation of Section 8(a)(3) of the Act.B. The Alleged Violation of Section 8(a)(1)"The question of organization by the employees . . . isthe exclusive business and concern of the employees. It isthe mandate of the statute that the employer shall not in- KRACOENTERPRISES, INC.29trade himself into the picture. The slightest interference,intimidation or coercion by the employer of the employeesin the rights guaranteed to the employees by the statuteconstitutes an unfair labor practice in violation of Section8(a)(1) of the Act." 14In determining whether an employer's conduct amountsto interference, restraint, or coercion within the meaning ofSection 8(a)(1), the test is not the employer's intent or mo-tive, but whether the conduct is reasonably calculated ortends to interfere with the free exercise of the rights guar-anteed employees by the Act.15 Interrogation of employeeswith respect to prounion activity tends to deny employeesthe free exercise of the right of self-organization guaran-teed by Section 7 of the Act.16 Interrogation or questioningmay extract information which is often used for subse-quent reprisals and to induce fear. This fear will be felt notonly by the worker interrogated but by all other employeeswho hear of the questioning. Especially in the insecure or-ganizational period, the employer can make a seeminglyinnocent question suggest his displeasure with employeeswho support the union. Such questions may convey an im-agined threat of reprisal and dissuade employees from sup-porting a union. In the instant case, the questioning is solinked with other antiunion conduct that it is part of apattern of hostile conduct directed by Respondent againstunion activity. Rewarding employees for supplying infor-mation concerning who was active in promoting a unionobviously has a similar coerceive effect.17An overall perspective of the factual situation of the caseatbar reveals Respondent's conduct was such as re-strained, interfered with, and coerced employees in the ex-ercise of their Section 7 rights for the reasons hereinafterindicated.On theissueof whether Respondent violatedSection 8(a)(1), consideration has been given also toRespondent's discriminatory terminations,supra,as it isnot required that each item of Respondent's conduct isconsidered separately and apart from all others, but con-sideration must be given to all such conduct as a wholewith a view to drawing inferences reasonably justified bytheir cumulative probative effect.18In applying these principles to this proceeding, it is con-cluded and found that by the following conduct, which issingly and in combination an unfair labor practice, Re-spondent violated Section 8(a)(1) of the Act as it interferedwith, restrained, and coerced the employees in their free-dom to choose to be represented by the Union herein or nounion:1.When Kraines summoned Lilly on September 3 to hisoffice and in answer to Kraine's question as to "what isgoing on" in the plant, Lilly whose testimony has beencredited,supra,answered that some of the employees werefostering a union whereupon Kraines prodded him to di-vulge theirnames.1914N.L.R.B v. William Davies Inc.,135 F.2d 179, 181 (C.A. 7, 1943).15N L.R B v. Illinois Tool Works,153 F.2d 811, 814 (C.A. 7, 1946).16N L R B v. The Syracuse Stamping Company,208 F.2d 77 (C.A. 2,1953).17N.L.R.B. v. Somerset Classics, Inc, and Modern Manufacturing Co., Inc,193 F.2d 613 (C A. 2, 1952), cert. deniedsubnom.Modern ManufacturingCo., Inc v. N.L.R.B.,344 U S 816,N.L.R B v. Franks BrosCo, 137 F 2d989 (C.A. 1, 1943) affd. 321 U S. 702 (1944)18N L R.B v. Popeil Brothers Inc,216 F 2d 66, 68 (C.A. 7, 1954).2.After successfully elicitingfrom Lillythe names ofthose employees who were interested in being representedby a union,Kraines promisedLillythat he would receive a50-cent hourly pay increase.However,the General Counsel has not proved by a pre-ponderance of the evidence that Respondent engaged insurveillance of employees'union activities;threatened em-ployees with discharge because they engaged in union ac-tivities;nor thatKramesemphasized to employees the fu-tilityofselectingthe Unionas their collective-bargainingrepresentative.As to these allegations of the complaintthere was a lack of substantial evidence and a failure ofproof.20Accordingly,itwill be recommended that section6(d), (e), and(f) of the complaint be dismissed.CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing employ-ees inthe exercise of rights guaranteed them in Section 7 ofthe Act, as specified in section III, B, above, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2.By discharging and/or terminating the employmentof Harold Albert, Pat Titus, and William Johnson, as setforth above, Respondent discriminated against them in re-gard to their tenure of employment, and the terms andconditions thereof, to discourage membership in the Unionand thereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, it will be recommended that it cease and desisttherefrom and take affirmative action, as set forth below,found necessary and designed to effectuate the policies ofthe Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rights guar-anteed by Section 7 of the Act, which the basic purpose ofthe Act was designed to achieve, it shall be recommendedthat Respondent be required to cease and desist from inany manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act.21Having found that Respondent discriminatorily termi-nated and discharged the above-named employees on Sep-tember 3, 1975, it will be recommended that it offer to eachof them immediate, full, and unconditional reinstatementto his former or substantially equivalent position, withouti9SeeNL.R.B v Super Toys, Inc,458 F2d 180, 183 (C.A 9, 1972);Tonkin Corp. of California d/b/a Seven-Up Bottling Co of Sacramento v.N L R B.,420 F 2d 495, 497-498 (C.A 9, 1969)m N.L RB v. Columbian Enamel Co,306 U.S 292, 300;N.L.R.B v. TheCitizen-News Company,134 F.2d 970, 974 (C A. 9, 1943);FalstaffBrewingCorporation,128 NLRB 294-295, In 2 (1960).2N.L R B. v. Entwistle MfgCo., 120 F 2d 532 (C A 4, 1941),CaliforniaLingerie, Inc,129 NLRB 912 (1960) 30DECISIONSOF NATIONALLABOR RELATIONS BOARDprejudice to his seniority or other rights, privileges, orworking conditions, and make each of them whole for anyloss of earnings suffered by reason of the-discriminationagainst him, by paying to each a sum of money equal to theamount he would have earned from the date of the dis-crimination against him until such discrimination has beenfully eradicated,less his net earningsduring the period ofsuch discrimination. Backpay with interest at the rate of 6percent per annum shall be computed in the manner setforth in F.W.Woolworth Company,90 NLRB 289 (1950),andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).The remedial purposes of the Act are quite clear. It isaimed, as the Act says (Section 1), at encouraging theparties and procedures of collective bargaining and atprotecting the exercise by workers of full freedom ofassociation, of self-organization and of negotiating theterms and conditions of their employment or othermutual aid or protection through their freely chosenrepresentative2Inasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regarded bythe Board as one of the most effective methods of defeat-22Republic Steel CorporationvN L R B,311 U.S.7, 10 (1940)ing the exercise by employees of their rights to self-organi-zation, I, am of the belief that there is danger that the com-mission of unfair labor practices generallymay beanticipated from Respondent's unlawful conduct in the in-stant proceeding.Itwill be recommended,therefore, thatRespondent be required to cease and desist from in anymanner interfering with,restraining,or coercing its em-ployees in the exercise of rights-guaranteed in Section 7 ofthe Act 23William Johnson,who was one of the three employeesdischarged at the same time as Titus and Albert,did nottestify.However,it is not necessary that a dischargee, whoclaims to have been discriminated against and whose nameismentioned in the complaint,make a personal appear-ance and give personal testimony. The facts herein apply toa group so that the relief afforded to the group may beafforded to the one discriminatee, Johnson,who did nottestify. The test to be applied is whether there is evidence insupport of the allegations of the complaint irrespective ofthe appearance or nonappearance of the employee as awitness at the heanng.24[Recommended Order omitted from publication.],23N L R B v EntwistleMfg Co,120 F 2d 532,536 (C.A 4, 1941)24 Kuehne Manufacturing Company,7 NLRB 304, 323(1938),Diaper JeanManufacturingCompany,et al,109 NLRB1045, 1061,fn -28(1954).